IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1264-11



                    ARTEMIO ORLANDO SANCHEZ, Appellant

                                            v.

                               THE STATE OF TEXAS

           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIRST COURT OF APPEALS
                           HARRIS COUNTY

       H ERVEY, J., delivered the opinion of the Court in which K ELLER, P.J., and
P RICE, W OMACK, J OHNSON, K EASLER, and C OCHRAN, JJ., joined. M EYERS, J., filed a
dissenting opinion. A LCALA, J., not participating.

                                     OPINION

      The State asks this Court to reverse the judgment of the court of appeals, which

held that a blood-draw search warrant to be executed in a designated county may not be

issued by a statutory county court judge of another county. Sanchez v. State, No. 01-10-

00433-CR, 2011 Tex. App. LEXIS 3824 (Tex. App.—Houston [1st Dist.] May 19, 2011).

We granted the State’s petition for discretionary review and will affirm the judgment of
                                                                                     Sanchez—2

the court of appeals.

                                      BACKGROUND

       Appellant, Artemio Orlando Sanchez, was involved in a single-vehicle accident in

Harris County shortly after midnight on March 22, 2009. The only passenger in the

vehicle told officers that Appellant lost control of the vehicle, drove over a curb, and

crashed into a retaining wall. Appellant admitted to operating the vehicle at the time of

the accident and confirmed that he had “consumed a couple of beers” prior to the

accident. During field sobriety tests, Appellant exhibited several clues of intoxication.

He was arrested and transported to “central intox.” Appellant refused to provide a breath

sample, and an officer sought a search warrant to measure his blood alcohol content. For

reasons undisclosed in the record, the warrant was signed by a statutory county court

judge from Montgomery County,1 and the warrant, on its face, commanded an officer of

the peace to seize Appellant in Harris County and to draw his blood. Appellant’s blood

alcohol content was 0.163, which is more than twice the legal limit.

       Subsequently, Appellant was charged with DWI as a second offender. He filed a

motion to suppress the blood test results, but it was denied by the trial court. Appellant

pled guilty, and the trial court sentenced him to confinement for one year in the county

jail, probated for two years, and assessed a $700 fine.



       1
         The warrant was issued by the County Court at Law Number Five of Montgomery
County, which is a statutory county court. See TEX . GOV ’T CODE § 25.1721 (listing the five
statutory county courts in Montgomery County).
                                                                                  Sanchez—3

       On appeal, Appellant’s sole issue for review contended that the statutory county

court judge in Montgomery County lacked authority to issue a search warrant for

Appellant’s blood in Harris County. Sanchez, 2011 Tex. App. LEXIS 3824, at *1. The

First Court of Appeals reversed the judgment of the trial court because it concluded that

no statutory provision expressly grants statewide authority for statutory county court

judges to issue a search warrant. Id. at *18-19.

       We granted the State’s petition for discretionary review to determine whether a

statutory county court judge from one county can issue a search warrant to be executed in

another county. Specifically, the State’s grounds for review are as follows:

       (1) The court of appeals erred in holding that a statutory county court
       judge’s authority is limited to acting solely within the county of the court.
       (2) The court of appeals erred in holding that a statutory county court judge
       could not issue a blood search warrant for a DWI suspect located in another
       county.

                           ARGUMENTS OF THE PARTIES

       The State argues that there is no explicit geographical limitation to the jurisdiction

of a statutory county court judge. See T EX. C ODE C RIM. P ROC. arts. 18.01-.05. According

to the State, because the Legislature placed jurisdictional limitations in some statutory

provisions, but not in Chapter 18 of the Texas Code of Criminal Procedure (which

addresses search warrants), the Legislature intended for statutory county courts to have

statewide jurisdiction. See id. arts. 18.20-.21. Furthermore, the State asserts that, because
                                                                                       Sanchez—4

Harris County and Montgomery County are in the same administrative judicial region,2

the statutory scheme granting authority to statutory county court judges allows them to act

outside of their county, if they are acting within their administrative region.

       Alternatively, the State contends that a blood search warrant is effectively an arrest

warrant,3 so a statutory county court has authority to issue both types of warrants. The

State contends that, since the warrants can be combined, both warrants are subject to

statewide issuance. The State also argues that, although the warrant in this case was

labeled a “search warrant,” its effect was the same as an arrest warrant, thus allowing for

statewide issuance. See Hinkley v. State, 119 Tex. Crim. 254, 256, 45 S.W.2d 581, 582

(1931); Powell v. State, 898 S.W.2d 821, 826-27 (Tex. Crim. App. 1994).

       In contrast, Appellant argues that the statutory county court judge in this case

lacked statewide authority because the Texas Constitution and the Texas Legislature

explicitly provide statewide jurisdiction for district court judges, but they do not do so for

statutory county court judges. T EX. C ONST. art. V, § 11; T EX. C ODE C RIM. P ROC. art.

1.23. Appellant also argues that, although some statutory provisions allow judges in

certain county courts to exchange benches, such power is limited to their county. See

T EX. G OV’T C ODE § 25.0012. Appellant contends that, if the Legislature intended for



       2
          TEX . GOV ’T CODE § 74.042(c) (showing that Harris County and Montgomery County
are in the same administrative judicial region).
       3
         TEX . CODE CRIM . PROC. art. 18.03 (allowing for a search warrant to order the arrest of a
person, given the existence of probable cause).
                                                                                  Sanchez—5

judges of statutory county courts to have statewide authority, it would not have limited the

ability of those judges to exchange benches. Appellant also points out that the

Legislature excluded county courts at law from the list of magistrates designated as

“conservators of the peace throughout the State.” See T EX. C ODE C RIM. P ROC. art. 1.23.

       Finally, Appellant argues that a search warrant for his blood is not the same as an

arrest warrant and that, even if it were, it would not authorize the search and seizure of

Appellant’s blood because search warrants and arrest warrants are distinguishable, with

different jurisprudence governing each. See State v. Hardy, 963 S.W.2d 516, 526 (Tex.

Crim. App. 1997); see also Schmerber v. California, 384 U.S. 757, 769-70 (1966)

(holding that drawing the blood of a defendant is considered a search under the Fourth

Amendment).

                                        ANALYSIS

       The Fourth Amendment protects individuals against unreasonable searches and

seizures. U.S. C ONST. amend IV. The non-consensual extraction of blood implicates

privacy rights and falls within the protections of the Fourth Amendment. Schmerber, 384
U.S. at 758-59. Although a blood draw constitutes a search under the Fourth

Amendment, the Constitution will not be offended if the draw occurs pursuant to a valid

search warrant. Beeman v. State, 86 S.W.3d 613, 616 (Tex. Crim. App. 2002).

Accordingly, in this case, we are asked to determine whether the search warrant, issued in

Montgomery County, was valid for the blood draw in Harris County.
                                                                                      Sanchez—6

       The Texas Constitution distributes judicial power among several defined courts

and “other courts” that the Texas Legislature may deem necessary.4 These “other courts”

are known as statutory courts. T EX. C ODE C RIM. P ROC. arts. 2.09-.10. The search warrant

in this case was issued by a judge of a statutory county court. Statutory county court

judges are magistrates, and the duty of a magistrate is “to preserve the peace within his

jurisdiction . . . .” Id. art. 2.10 (emphasis added).

       The Texas Constitution delegates to the Legislature the power to establish the

jurisdiction of statutory county courts. Compare T EX. C ONST. art. V, § 1, with T EX.

C ONST. art. V, § 8 (expressly defining the jurisdiction of district courts), and United

States v. Conine, 33 F.3d 467, 471 (5th Cir. 1994) (“District judges are empowered, by

the Texas Constitution, to function judicially throughout the state. District judges are

unique in that respect.”). Generally, “[a] statutory county court has jurisdiction over all

causes and proceedings, civil and criminal, original and appellate, prescribed by law for

county courts.” T EX. G OV’T C ODE § 25.0003(a). The Government Code provides that

statutory county courts have specific jurisdiction over certain criminal matters5 and the




       4
        Article V, Section 1 of the Texas Constitution states,
              The judicial power of this State shall be vested in one Supreme Court, in one
              Court of Criminal Appeals, in Courts of Appeals, in District Courts, in
              County Courts, in Commissioners Courts, in Courts of Justices of the Peace,
              and in such other courts as may be provided by law.
       TEX . CONST . art. V, § 1.
       5
        TEX . GOV ’T CODE § 26.045 (delineating the criminal matters over which county courts
have specific jurisdiction).
                                                                                     Sanchez—7

Montgomery County court here has concurrent jurisdiction with the district court over

certain limited civil matters. Id. § 25.1722(a).

       In no statute has the Legislature expressly granted statutory county courts the

jurisdiction to issue a search warrant to be executed in another county.6 Although the

Texas Code of Criminal Procedure explicitly authorizes that any magistrate may issue an

arrest warrant, which can be executed statewide, the Legislature has declined to create

such a provision for search warrants. See T EX. C ODE C RIM. P ROC. art. 15.06 (“A warrant

of arrest, issued . . . by any magistrate . . . shall extend to any part of the State.”). As

noted by the Fifth Circuit in Conine, a magistrate acts “by virtue of his office.” Conine,
33 F.3d at 470. Thus, here, although the Montgomery County judge is a magistrate, his

authority to act is defined by his office as a statutory county court judge. That office has

not been given statewide jurisdiction by the Legislature for search warrants.

       Further, although the Legislature has not expressly prohibited a statutory county

court from issuing a search warrant to be executed in another county, it has consistently

limited or elected not to expand the jurisdiction of statutory county courts. For example,

the Legislature has expressly authorized statutory county court judges and district court

judges to act in each other’s courts, but this authority is limited to matters pending within



       6
         Effective September 1, 2009, the Code of Criminal Procedure provides that “[a]ny
magistrate who is an attorney licensed by this state may issue a search warrant” for a blood
specimen of a person arrested for driving while intoxicated and who refuses to submit a breath or
blood alcohol test. TEX . CODE CRIM . PROC. art. 18.01(j). However, this provision does not
speak to the magistrate’s jurisdiction—it confers only the specific power articulated.
                                                                                   Sanchez—8

the county of the judge’s bench. T EX. G OV’T C ODE § 74.094(a). Similarly, the

Legislature has provided that some judges may be assigned as “necessary to dispose of

the accumulated business” in their administrative region. Id. § 74.052. However, a

statutory county court judge may not be assigned to hear a matter pending in a district

court outside the county of the judge’s residence. Id. § 74.054(b). In addition, while

district court judges are allowed to exchange benches without geographical restrictions,

the Legislature has not extended that same privilege to statutory county court judges. See

T EX. C ONST. art. V, § 11 (“And the District Judges may exchange districts, or hold courts

for each other when they may deem it expedient, and shall do so when required by law.”).

Finally, and of crucial importance, Article 1.23 of the Texas Code of Criminal Procedure

specifically lists the judicial positions that have statewide authority, including the judges

of the Court of Criminal Appeals, justices of the Texas Supreme Court, justices of the

courts of appeals, and judges of the district courts. T EX. C ODE C RIM. P ROC. art. 1.23.

Statutory county court judges are omitted.

       As stated previously, statutory county courts have only the jurisdiction that the

Legislature confers. T EX. C ONST. art. V, § 1. When the relevant statutory provisions are

read together, a statutory county court judge is limited to acting within the county of his

court unless expressly authorized to act beyond that county. A statutory county court

judge lacks jurisdiction to issue a search warrant to be executed outside of his own
                                                                                    Sanchez—9

county.7 The Texas Legislature has not expressly granted such authority, and although it

has not expressly prohibited that authority, it has consistently indicated that statutory

county courts are courts of limited jurisdiction.

       Here, the record reflects that the warrant executed in Harris County was signed by

a statutory county court judge from Montgomery County. The Montgomery County judge

did not have jurisdiction to issue a search warrant for an individual “to be found in Harris

County” because such action reached beyond the Montgomery County line. Therefore,

the search warrant for Appellant’s blood draw was invalid.

       The State’s argument asserting that the search warrant should be treated as an

arrest warrant is without merit. The State ignores the practical differences between an

arrest warrant and a search warrant. An arrest warrant protects an individual from an

unreasonable seizure of his person and can be issued statewide based upon the

assumption that a person is not likely to stay in the geographical proximity of his alleged

offense for an extended time. See Steagald v. United States, 451 U.S. 204, 213 (1981);

id. at 225 (Rehnquist, J., dissenting). In contrast, a search warrant is issued to protect an

individual from an unreasonable search when the particular location of the item is

ascertainable. Id. at 213. These differences arise because a search affects a person’s



       7
         Some statutory county courts are composed of more than one county. TEX . GOV ’T
CODE §§ 25.2601-.2606. The laws relating to statutory county courts (including those articulated
above) apply equally, with minor exceptions, to such multicounty statutory county courts. Id.
§§ 25.2601(b), 25.2606. Therefore, the jurisdiction of a multicounty statutory county court to
issue a search warrant encompasses, but is limited to, the counties of which it is composed.
                                                                                 Sanchez—10

privacy interests, whereas a seizure only affects a person’s possessory interests and is

generally less intrusive than a search. See Segura v. United States, 468 U.S. 796, 806

(1984). Consequently, in this case, an arrest warrant would allow police to arrest

Appellant but not to draw a sample of his blood. The compelled extraction of blood

infringes on Appellant’s expectation of privacy,8 so before that sample could be taken, a

search warrant (not an arrest warrant) was necessary to protect Appellant from an

unreasonable search of his blood.

                                      CONCLUSION

       The First Court of Appeals did not err in determining that a statutory county court

judge in Montgomery County lacked authority to issue a search warrant for Appellant’s

blood in Harris County. Statutory county court judges lack the authority to issue a search

warrant to be executed outside of their own county. We affirm the judgment of the court

of appeals.

                                                          Hervey, J.

Delivered: May 16, 2012

Publish




       8
         See Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. 602, 615-17 (1989); Schmerber, 384
U.S. at 769-70.